Caliioon, J.,
delivered the opinion of the court.
The receipts of a county convict contradtor given to the sheriff were competent evidence of whatever they showed on their faces, and prima facie evidence that what there appeared was true, and it was error hot to so hold. It was also error to *10hold that the book of entries of the clerk of the Board of Supervisors of duplicates of these receipts was inadmissible. Laws 1894, p. 67, sections 29 and 30; Code, § 1791.
Neither is conclusive, but either is prima facie evidence and enough to throw the burden on the contractor to show mistake by resort to the original judgments.
Under the acts of 1894, pp. 67 et seq., as amended by the acts of 1896, pp. 146 et seq., the death of the contractor ends his contract, and the Board of Supervisors should let a new one, the convicts, in the meanwhile, to revert to the custody of the sheriff. State v. Banks, 66 Miss. 431, is without relevancy, the contractor in that case being alive and not dead. Upon the death of the contractor his legal representatives and his bondsmen are liable only for the contract wages and any nonperformance of contract up to his death, and for their failure to redeliver or tender the prisoners to the sheriff upon his death. We think this the evident design of the legislature from the two acts. Any other construction would leave the law in the shape it was in where convicts could not be hired, the very evil sought to be remedied. Even under the law as it was when the case of State v. Banks was decided, we make no doubt the court would have held that death terminated the contract. But such was not the case for decision.
The contractor by the terms of the law is a quasi public officer, and gives bond as such, and his term is fixed as such under contract to' be made, and delicate and responsible duties are required of him, such as a Board of Supervisors should not devolve on any except a man of peculiar fitness. The statute fixes the contract to be for monthly wages, using the word “wages,” which does not appear in the old law, in reference to the liability of the contractor. It is inconceivable that any sane man would become bondsman for a contractor under any other construction.

Reversed on appeal and cmoss appeal, costs of appeal divided, and remanded.